Case 1:20-mc-00316-CM Document1 Filed 09/09/20 Page 1of 3

UNITED STATES DISTRICT COURT

 

 

SOUTHERN DISTRICT OF NEW YORKIC Chief Judge Colleen McMahon
IN RE: CORONAVIRUS/COVID-19 PANDEMIC 2 () MISC 3 1 6
M10-468

THIS MATTER RELATES TO:

   

     

Temporary Provisions for Jurors and STANDING ORDER
Cellular Telephone Authorization for Ke, US THT COURS

   

Jurors and Trial Participants

   

SEP 09 2020

  
 

  

S.D. OF WN:

WHEREAS, in response to the coronavirus/COVID-19 pandemic, the President of
the United States has declared a national emergency and the Governor of New York has
ordered restrictive measures throughout the state; and

WHEREAS, the Centers for Disease Control and Prevention and other public health
authorities have advised the taking of precautions to reduce the possibility of exposure to
the virus and slow the spread of the disease; and

WHEREAS, the interests of justice require the court to continue to convene juries
in this district, and will not permit a delay until the health risks associated with the
pandemic have diminished; and

WHEREAS, the need to enforce social distancing rules means that not all counsel
and parties may be able to sit together at counsel table, and that paralegals, technology
assistants and others involved in the presentation of evidence may be at a remove from an

attorney who needs to communicate with them, such that it will not be possible for such

oe

 
Case 1:20-mc-00316-CM Document1 Filed 09/09/20 Page 2 of 3

individuals to hold private communications in close quarters during the trial day without
interrupting the trial and delaying proceedings, and

WHEREAS, in light of the above, the Court has considered whether certain special
procedures ought to be implemented during times jurors and trial participants convene at
the courthouse, and concluded that in order to facilitate court operations and reduce
unnecessary travel and thereby protect the health of jurors, trial participants, court staff and
the public; it is hereby

ORDERED, effective September 14, 2020 through December 31, 2020, that
prospective jurors im this district, when ordered to attend court, shall remaim inside the
courthouse until the Jury Administrator indicates their continued attendance for the day is
no longer required; and it is further

ORDERED, that the Clerk of Court is authorized to provide light refreshments
and/or meals in the courthouse to both prospective and empaneled jurors during all times
when jurors convene at the courthouse; and it is further

ORDERED, effective September 14, 2020 through December 31, 2020, that Jurors
and Trial Participants (as defined herein) are authorized, notwithstanding any other Local
Rule of this court, to bring into the courthouse one cellular telephone (the Device’).
Jurors include prospective jurors and empaneled petit and grand jurors. Trial Participants
are defined as attorneys for a party, including all co-counsel, legal or technology assistants
paralegals, or other persons participating in the presentation of evidence at a
trial then proceeding before a judge of this Court, including witnesses and one designated

representative of any corporate party; and it is further

 

 
Case 1:20-mc-00316-CM Document 1 Filed 09/09/20 Page 3 of 3

ORDERED, that prospective jurors are required to follow the directions of the Clerk

 

of Court or her Deputy Clerks regarding the use of such Devices, including but not limited
to when they may be turned on and where they must be stored when not in use. Empaneled
petit jurors and Trial Participants must follow the directions of the presiding trial judge
regarding the use of such Devices, including when they may be turned on and where they
must be stored when not in use (which location may be other than in the courtroom where
the trial is taking place). Grand jurors are required to follow the directions of the United
States Attorney regarding use of such Devices; and it is further

ORDERED, that Local Civil Rule 1.8 remains in full force and effect, including
the absolute prohibition on any audio or video recording of any proceeding or any
communication with the Court, an employee of the Court or any person acting at the

direction of the Court, including a mediator.

/)
Dated: September 8, 2020 / : ) )
New York, NY ( a4 Lo . Ae C/ 7

COLLEEN McMAHON
Chief United States District Judge

 

 
